Citation Nr: 1609518	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  05-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy of both legs.

2.  Entitlement to an increased rating for depressive disorder not otherwise specified (NOS) rated as 10 percent disabling prior to May 8, 2014 and 50 percent disabling thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 1979.

This appeal arose before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to service connection for peripheral neuropathy.  

In January 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a personal hearing conducted at the RO.  A transcript of this proceeding has been included in the claims folder.

In April 2008, the Board remanded this issue for further development.  Following completion of this development, the Board issued a decision in June 2010 that, in pertinent part, denied entitlement to service connection for peripheral neuropathy.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  In January 2011, CAVC granted a Joint Motion for Remand (JMR) by the Veteran's representative and the Secretary of VA, vacating the June 2010 Board decision and then remanding the instant claim to the Board.

In September 2011, the Board remanded the claim for additional evidentiary development, which was completed by the RO.  The case was then referred for a VHA opinion, which was obtained in November 2012.  The Board again remanded this claim in April 2013, instructing that additional treatment records be obtained and a new examination conducted.  In November 2013, the Board requested an Independent Medical Opinion; this was provided on November 26, 2013.

In May 2014, the Board issued a decision that awarded service connection for lumbar radiculopathy in both legs; the decision also denied service connection for peripheral neuropathy of both legs.  The Veteran appealed this decision to CAVC.  In July 2015, CAVC granted a JMR by the Veteran's representative and the Secretary of VA, vacating that part of the Board's May 2014 decision that had denied service connection for peripheral neuropathy of both legs.  The case has been remanded to the Board for actions consistent with the JMR.

In January 2016, the Veteran was informed that the VLJ who conducted the January 2008 hearing was no longer employed at the Board.  He was offered the opportunity for a new hearing before a VLJ who would decide his case.  In February 2016, the Veteran's counsel declined the offer for a new hearing.

As will be further explained below, the Veteran has disagreed with the denial of an increased rating for depressive disorder and entitlement to TDIU.  Because no statement of the case (SOC) has been issued, this claim must be remanded to the AOJ/RO.

The Veteran has claimed entitlement to increased ratings for his low back disability and for his bilateral lumbar radiculopathy in May 2014 and July 2015, respectively.  However, no decision has been made on these claims; therefore, they are not before the Board for adjudication at this time and are hereby REFERRED to the AOJ/RO for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Peripheral neuropathy

The Veteran has asserted that he suffers from peripheral neuropathy of both legs as a result of his service-connected disabilities.  He is currently service-connected for the following: degenerative arthritis of the right knee; traumatic arthritis, chondromalacia of the left knee with meniscus tear; degenerative joint/disc disease, low back strain and spondylosis; lumbar radiculopathy into both legs; deep vein thrombosis of the right leg; tinnitus; residuals of a right ankle fracture, with scar; depression; and bilateral hearing loss.  Specifically, the Veteran has argued that his bilateral lower extremity peripheral neuropathy has been aggravated by the now service-connected lumbar radiculopathy and that service connection is therefore warranted.

The JMR stated "...that there is conflicting medical evidence in the record pertaining to whether it is a medical possibility that Appellant's peripheral neuropathy could be aggravated by his lumbar radiculopathy and if so, whether such aggravation is present in this case."  Specifically, in November 2012, an opinion from the Veterans Health Administration (VHA) was provided.  This opinion was provided by a clinical neurologist who found that the opinions made by both VA and private health-care providers between 2006 and 2011 to be correct in attributing the Veteran's peripheral neuropathy to diabetes.  It was further opined that his peripheral neuropathy was not aggravated by any of the Veteran's service-connected disabilities.  It was also acknowledged that lumbar or disk disease could aggravate peripheral neuropathy but only if mechanically-induced radiculopathy were to have developed at an anatomical level or levels where pathology was present.  Finally, it was found that the Veteran did not have radiculopathy as a result of his service-connected lumbar spine.  The JMR noted that "[t]he parties agree that the examiner's finding is suggestive of the possibility that lumbar radiculopathy could aggravate peripheral neuropathy."

Despite this finding, the examiner in November 2013 had found that there was no relationship between the lumbar radiculopathy and the bilateral lower extremity peripheral neuropathy, and that lumbar radiculopathy was not aggravating the peripheral neuropathy.  In particular, the November 26, 2013 opinion of the Independent Medical Expert had noted, after reviewing all the available records, that the Veteran did have peripheral neuropathy involving both legs.  It was noted that he had been diagnosed with diabetes in the past, although there did not appear to be a current diagnosis and the Veteran was not taking any diabetic medications.  It was noted that in 50 percent of the cases, no obvious cause of peripheral neuropathy could be determined.  The examiner was asked whether any diagnosed peripheral neuropathy was proximately due to or aggravated by any of the Veteran's service-connected disabilities.  It was stated that

The peripheral neuropathy that the appellant has is not related to any of his service-connected disabilities.....None of these conditions can cause a peripheral polyneuropathy that affects both legs.  I agree with the VHA opinion of November 2012 that the appellant's peripheral neuropathy is also not aggravated by these conditions.

The examiner was also asked to comment on whether any radiculopathy (or any other neurological disorders) were related to the Veteran's service-connected disabilities, to include the back.  The examiner stated that 

My opinion is that it is more than 50% likely that his current condition of worsening low back pain secondary to fairly severe degenerative disease of the lumbar spine likely causing lumbar radiculopathies is exacerbated by his service-connected low back pain and degenerative arthritis.  It is more likely than not that the abnormalities in his lumbar spine began many years ago and have slowly worsened over time so the genesis of his current back disease is more likely than not related to his service connected low back pain and degenerative arthritis.  This is a progressive condition which began many years ago.  The recent neurosurgical opinion and lumbar MRI confirm the severity of his back condition and surgery was recommended.  The EMG in 2010 confirms the presence of lumbar radiculopathies.  I disagree with the VHA opinion in November 2012 that the lumbar radiculopathy is not related to his previously confirmed service connected disorders.  The lumbar radiculopathies are likely caused by the degenerative arthritis in his lumbar spine and this has been service-connected previously.

The JMR stated that "[t]he parties note, however, that the November 2013 examiner's opinion does not consider or discuss the November 2012 examiner's opinion that seems to proffer a conflicting view as it seems to suggest that a relationship causing aggravation between the two neuropathies could in fact exist."

The JMR did not reference the results of a VA examination conducted in January 2014.  This examiner noted that an in-person examination had been conducted and that, while the VA claims folder had not been reviewed, the VA treatment records and the prior VA examination reports contained in CPRS had been reviewed.  Chronic lumbar strain was diagnosed.  This examiner did not believe that the degenerative disc/joint disease was a continuation of the service-connected lumbar strain (the Board notes that the Veteran's degenerative disc/joint disease is service-connected).  The Veteran stated that he had "shots" of pain in both quadriceps regions.  He also described foot numbness.  The pain was worse on the right side; this pain was only experienced while standing.  After conducting the physical examination, the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that an EMG conducted as part of this examination on January 24, 2014 was consistent with peripheral neuropathy.  The examiner stated the following:  

Please note, while the veteran is reporting symptoms of radicular pain and foot numbness, EMG findings suggest these symptoms are more likely from peripheral neuropathy, which would not be attributed to the chronic lumbar strain.

A September 2015 VA examiner offered mild left lower extremity radiculopathy, and mild right lower extremity distal neuropathy.

The parties to the JMR agreed, with the concurrence of CAVC, that this case needed to be remanded.  It was agreed that another examination should be conducted that takes into consideration the opinions offered in 2012 and 2013.  

While the case is in remand status, the AOJ should determine whether there are any relevant treatment records available that should be obtained.

TDIU

In February 2014, the RO denied entitlement to TDIU.  In May 2014, the Veteran disagreed with this denial.  In October 2014, the RO awarded a 50 percent rating for depressive disorder effective May 8, 2014.  In September 2015, the Veteran disagreed with this denial. 

When a notice of disagreement has been submitted with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  On remand, the Veteran must be provided a SOC that addresses the issues of entitlement to an increased rating for depressive disorder NOS and entitlement to TDIU.  He must also be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue in order to ensure appellate review by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all health-care providers, VA and non-VA, from he has sought treatment for his claimed peripheral neuropathy.  The AOJ must specifically request all relevant VA treatment records developed from October 2013 to the present.  

2.  Provide the Veteran a VA neurological examination.  The examiner must review the entire claims folder and this review must be documented in the examination report.  All necessary special studies must be conducted.  The examiner must address the following:

	(a) Does the Veteran have peripheral neuropathy in both legs? 
	(b) If peripheral neuropathy is diagnosed, is it aggravated (beyond its natural progression) by the service-connected bilateral lumbar radiculopathy.

The examiner must reconcile all previous opinions of record, particularly the opinions rendered in November 2012, November 2013, January 2014 and August 2015.

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the examination and of the consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ must ensure that above-requested development has been complied with.  If any instruction has not been substantially complied with, corrective action must be undertaken prior to returning the case to the Board.

5.  Once the above development has been completed, readjudicate the issue of entitlement to service connection for peripheral neuropathy of both legs.  If the decision remains adverse to the appellant, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

6.  The RO must issue a SOC to the Veteran addressing the issues of a) entitlement to an increased rating for depressive disorder not otherwise specified (NOS) rated as 10 percent disabling prior to May 8, 2014 and 50 percent disabling thereafter and b) entitlement to TDIU.  The Veteran and his representative are reminded that to ensure appellate review by the Board, a timely substantive appeal must be submitted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

